

116 S720 IS: CFPB Student Loan Integrity and Transparency Act of 2019
U.S. Senate
2019-03-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 720IN THE SENATE OF THE UNITED STATESMarch 7, 2019Mr. Udall (for himself, Ms. Warren, Mr. Blumenthal, Mr. Brown, Mr. Van Hollen, Mr. Schatz, Ms. Harris, Ms. Klobuchar, Ms. Duckworth, and Mr. Menendez) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo require the student loan ombudsman of the Department of Education to provide student loan data
			 to the Bureau of Consumer Financial Protection, and for other purposes.
	
 1.Short titleThis Act may be cited as the CFPB Student Loan Integrity and Transparency Act of 2019. 2.FindingsCongress finds the following:
 (1)The total amount of outstanding student loans just surpassed $1,500,000,000,000. (2)Student loans are the biggest category of consumer borrowing after mortgages.
 (3)Since the Consumer Financial Protection Act of 2010 (12 U.S.C. 5481 et seq.) established the Consumer Financial Protection Bureau, the Bureau has fought to ensure families receive a fair shake as they strive for the American Dream.
 (4)The Consumer Financial Protection Act of 2010 established the Consumer Financial Protection Bureau’s Office of Students and Young Consumers in 2012 to assist students who are mistreated or misled by predatory lenders.
 (5)Since its creation, the Office of Students and Young Consumers, led by the Student Loan Ombudsman, has defended military families in the United States from predatory lenders and for-profit colleges, and other unscrupulous businesses.
 (6)The Office of Students and Young Consumers helped tens of thousands of active-duty military service members who were being overcharged for student loans, and coordinating with the United States Justice Department, succeeded in returning $60,000,000 to the service members, and required the industry to improve its practices.
 (7)The Office of Students and Young Consumers has collected and analyzed hundreds of thousands of student complaints.
 (8)The Office of Students and Young Consumers has recovered more than $750,000,000 on behalf of defrauded students.
 (9)The Office of Students and Young Consumers has been instrumental in the shutdown of for-profit universities and colleges that had been accused of predatory practices.
 (10)The Office of Students and Young Consumers collected data and authored a report that showed large banks overcharged college students fees that were higher than many of their competitors. The report remained unpublished by the Administration until a recent FOIA request opened it to the public.
 (11)The Department of Education Office of Inspector General released a concerning report on February 12, 2019, that highlighted the alarming frequency at which student loan contractors and vendors engaged in noncompliance with Federal requirements for servicing student loans.
 3.Department of Education student loan informationSection 141(f)(3) of the Higher Education Act of 1965 (20 U.S.C. 1018(f)(3)) is amended— (1)by redesignating subparagraphs (A) and (B) as subparagraphs (B) and (C), respectively; and
 (2)by inserting before subparagraph (B) the following:  (A)provide information relating to student loans to the Director of the Consumer Financial Protection Bureau or the ombudsman of the Consumer Financial Protection Bureau designated under section 1035 of the Consumer Financial Protection Act of 2010 (12 U.S.C. 5535) as requested by the Director of the Consumer Financial Protection Bureau or that ombudsman;.  
 4.Student loan contractor and vendor agreementsPart G of title IV of the Higher Education Act of 1965 (20 U.S.C. 1088 et seq.) is amended by inserting after section 486A the following:
			
 486B.Contractor and vendor agreementsThe Secretary shall not enter into an agreement with a contractor or vendor that services loans under this title unless, as part of that agreement, such contractor or vendor asserts that the contractor or vendor will provide information to the Director of the Consumer Financial Protection Bureau or the ombudsman of the Consumer Financial Protection Bureau designated under section 1035 of the Consumer Financial Protection Act of 2010 (12 U.S.C. 5535) as requested by the Director of the Consumer Financial Protection Bureau or that ombudsman..
		5.Duty to provide adequate staffing; Memoranda of understanding
 (a)Duty To provide adequate staffingSection 1013(a)(1) of the Consumer Financial Protection Act of 2010 (12 U.S.C. 5493(a)(1)) is amended by adding at the end the following:
				
 (D)Duty to provide adequate staffingNotwithstanding subparagraph (A), the Director shall ensure that each specific functional unit and office described under subsections (b), (c), (d), (e), and (g) and any other unit and office with supervisory and enforcement duties, is provided with sufficient staff to carry out the functions, duties, and coordination of that unit or office, as applicable..
			(b)Memoranda of understanding
 (1)Reestablishment of memoranda of understandingThe memoranda of understanding between the Bureau of Consumer Financial Protection and the Department of Education entitled Memorandum of Understanding Between the Bureau of Consumer Financial Protection and the U.S. Department of Education Concerning the Sharing of Information (October 19, 2011) and Memorandum of Understanding Concerning Supervisory and Oversight Cooperation and Related Information Sharing Between the U.S. Department of Education and the Consumer Financial Protection Bureau (January 9, 2014)—
 (A)shall remain in effect and may not be terminated by any party to such memoranda; and (B)may only be amended or revised if the parties to the memoranda determine that such amendment or revision would promote better interagency coordination to the benefit of consumers.
 (2)Report on current MOUsNot later than the end of the 30-day period beginning on the date of enactment of this Act, the Director of the Bureau of Consumer Financial Protection shall submit to the Committee on Banking, Housing, and Urban Affairs of the Senate and the Committee on Financial Services of the House of Representatives a report listing—
 (A)each memorandum of understanding in effect on November 24, 2017, to which the Bureau of Consumer Financial Protection was a party;
 (B)any changes made to a memorandum described in subparagraph (A) after November 24, 2017, including any memorandum of understanding rescinded since that date; and
 (C)a justification for each change or rescission described in subparagraph (B). (3)Semi-annual report on MOUsSection 1016(c) of the Consumer Financial Protection Act of 2010 (12 U.S.C. 5496(c)) is amended—
 (A)in paragraph (8), by striking and at the end; (B)in paragraph (9), by striking the period at the end and inserting a semicolon; and
 (C)by adding at the end the following:  (10)a list of each memorandum of understanding in effect, as of the date on which the report is submitted, to which the Bureau is a party;
 (11)any changes made to a memorandum of understanding to which the Bureau is a party after the date on which the previous report required under subsection (b) was submitted; and
 (12)a justification for each change described in paragraph (11)..